Citation Nr: 1315283	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1948 to April 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a videoconference hearing before the Board; he failed (without giving cause) to report for such hearing scheduled on March 26, 2013.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Diabetes mellitus was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination/opinion with respect to this claim.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's diabetes may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including diabetes mellitus), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for diabetes) following discharge from service.  38 U.S.C.A.          § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the Veteran's claims file and in the "Virtual VA" electronic records storage system.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that he developed diabetes mellitus type II as a result of the food he ate while serving in Korea.  He stated that the food he ate caused a chemical imbalance in his body which then caused his diabetes.

The Veteran's service treatment records (STRs) contain no mention of diabetes or any problems related to the Veteran's endocrine system.  On April 1954 service separation examination, his endocrine system was normal on clinical evaluation.

VA treatment records prior to September 2007 do not show a diagnosis of or treatment for diabetes.  Diabetes appears to have first been formally diagnosed by VA in September 2007 when he was evaluated by a primary care provider.  The Veteran reported that he had a history of diabetes.  The VA provider asked the Veteran to show what medications he was taking; the provider noted that none was for diabetes.  Based on diagnostic studies, diabetes was diagnosed, and the Veteran was placed on medication for such disease.  The examiner did not offer an opinion regarding the etiology of the diabetes, and not other treatment record discusses the etiology of the Veteran's diabetes. 

It is not in dispute that the Veteran now has diabetes.  It has been diagnosed and treated, including by VA, since at least 2007.  However, the diabetes is not shown to have been manifested in service or in the Veteran's first postservice year.  The Veteran does not allege otherwise.  Hence, service connection for such disease on the basis that it became manifest in service and has persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

What remains for consideration is whether or not the Veteran's diabetes may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a chronic disease with an insidious onset such as diabetes may be related to service that ended more than 50 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that his diabetes is related to his diet in service (which ended more than 50 years prior to the initial diagnosis of diabetes shown in the record.  Consequently, his opinion in this matter is not competent evidence.  

In fact, there is no competent evidence that shows or suggests that the Veteran's diabetes may be related to his service (to include as due to factors such as diet therein).  Without any competent evidence of a nexus between the Veteran's diabetes and his service, the preponderance of the evidence is against the claim of service connection for diabetes.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for diabetes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


